                  Case 20-10343-LSS          Doc 1689       Filed 11/17/20       Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                                 Debtors.
                                                             Ref. Docket No. 1571, 1637, 1656


                    CENTURY’S REPLY IN FURTHER SUPPORT OF ITS
                OBJECTION TO DEBTORS’ APPLICATION FOR ENTRY OF AN
              ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                WHITE & CASE LLP AS ATTORNEYS TO THE DEBTORS AND
              DEBTORS IN POSSESSION EFFECTIVE AS OF SEPTEMBER 23, 2020

I.           The Undisputed Facts Reflect That White & Case is not Disinterested

             1.    BSA’s opposition is most remarkable for what it concedes as uncontested.

White & Case concurrently represents JPMorgan and BSA.2 A complaint that spells out the

claims against JPMorgan has been shared among BSA’s White & Case attorneys, the Tort

Claimants’ Committee, the Creditors’ Committee and the Future Claimants’ Representative.3

The complaint and the claims asserted in it are the subject of ongoing negotiations.4 And though

White & Case claims not to have had any “substantive involvement” in those negotiations, the

firm has not recused itself from discussion of a JPMorgan settlement or its treatment under a




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC
      (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      D.I. 1657, Supplemental Declaration of Jessica C. K. Boelter (“Supp. Boelter Decl.”) ¶ 5
3
      Debtors’ Br. ¶ 34.
4
      Id.


                                                       1
              Case 20-10343-LSS          Doc 1689       Filed 11/17/20      Page 2 of 6




plan.5 Indeed, White & Case are signatories to a stipulation governing the process for resolving

the estate claims against JPMorgan from which White & Case has not recused itself.

        2.      An actual conflict can, of course, arise in a concurrent representation even where

matters are “wholly unrelated” if there is direct adversity. Model R. Prof’l Conduct 1.7, cmt. [6].

White & Case does not deny that it will be involved in drafting a plan that impacts treatment of

JPMorgan, giving rise to a clear concurrent conflict. Despite BSA’s contention that JPMorgan’s

role in these cases is of secondary importance,6 its role prepetition and as BSA’s largest creditor

in these cases makes them an important player. See In re Jore Corp., 298 B.R. 703, 729–30

(Bankr. D. Mont. 2003) (debtors’ failure to disclose an exception to its conflicts waiver with the

largest creditor and DIP lender in bankruptcy was not de minimis). Indeed, JPMorgan

considered its role central enough that it sought a seat at the table as a mediation party.

        3.      White & Case’s pledges regarding seeking a waiver are, on closer inspection,

meaningless. White & Case states that it would only represent BSA “in an adversary proceeding

against JPM” or “in an adversary proceeding commenced against any current client of White &

Case” if it has or obtains an appropriate waiver.7 First, this offer itself suggests that White &

Case does not currently have any waiver from JPMorgan.8 Second, adversity between parties in

a bankruptcy can and does arise in all sorts of contexts outside of a formal adversary proceeding.

This makes White & Case’s declarations all the more illusory, as the firm attempts to preserve

the right to represent BSA in negotiations involving JPMorgan and the treatment of its liens,



5
    Supp. Boelter Decl. ¶ 9.
6
    Debtors’ Br. ¶ 17.
7
    Debtors’ Br. ¶ 6; Supplemental Declaration of Jessica C. K. Boelter ¶ 7.
8
    Courts often examine the terms of a waiver in similar situations. See In re Art Van Furniture, LLC,
    617 B.R. 509, 517 (Bankr. D. Del. 2020) (examining the terms of debtors’ counsel’s conflicts waiver
    with the debtor’s lender); see also In re Jore Corp., 298 B.R. at 729–30.


                                                   2
                Case 20-10343-LSS         Doc 1689       Filed 11/17/20     Page 3 of 6




where that representation introduces the risk that they may “favor one interest over an

impermissibly conflicting interest.” Pillowtex, Inc., 304 F.3d 246, 251 (3d Cir. 2002).

         4.      Further, a conflicts waiver executed solely by JPMorgan would be ineffective to

resolve White & Case’s conflicts. See In re eToys, Inc., 331 B.R. 176, 194 (Bankr. D. Del.

2005). A conflicts waiver is only effective if “each affected client gives informed consent.”

Model R. Prof’l Conduct 1.7(b)(4). The ability of a debtor in possession to waive conflicts is

“constrained” by its role as a fiduciary of the estate. In re eToys, Inc., 331 B.R. at 194 (quoting

In re B.E.S. Concrete Prod., Inc., 93 B.R. 228, 235 (Bankr. E.D. Cal. 1988)).

II.      Absent Disclosure of the Claims Against JPMorgan, the Court Cannot Determine
         Whether the White & Case Attorneys are Conflict-Free

         5.      While White & Case submits some additional disclosures to the Court regarding

its representation of JPMorgan, they remain silent on key issues, including the nature and

substance of the claims against JPMorgan and the involvement of Sidley/White & Case lawyers

in prepetition negotiations that may have given rise to those claims.9 White & Case is required

to “disclose all contacts, not pick and choose which to disclose and which to ignore or leave the

court to search the record for such relationships.” In re Universal Bldg. Prod., 486 B.R. 650,

663 (Bankr. D. Del. 2010); see also In re Granite Partners, L.P., 219 B.R. 22, 35 (Bankr.

S.D.N.Y. 1998) (“[The court] should not have to ‘rummage through files or conduct independent

factfinding investigations’ to determine if the professional is disqualified [under Section 327].”

(In re Rusty Jones, Inc., 134 B.R. 321, 345 (Bankr. N.D. Ill. 1991))).


9
      BSA’s Motion states that Ms. Boelter, Mr. Andolina, and Mr. Linder have “led the Debtors’
      restructuring efforts” going back to October 2018. Yet the documents BSA produced in response to
      Century’s request for “any and all communications between Jessica Boelter and/or Michael Andolina
      and JPMorgan Chase Bank, NA, or counsel representing JPMorgan Chase Bank, NA” concerning
      BSA does not include a single pre-petition communication. This stands in contrast to BSA / White &
      Case’s representation that it has produced all communications responsive to Century’s request.
      Debtors’ Br. ¶ 34; Supp. Boelter Decl. ¶ 9.


                                                    3
                 Case 20-10343-LSS        Doc 1689      Filed 11/17/20    Page 4 of 6




           6.      White & Case entered into a stipulation, on BSA’s behalf, to keeps the terms of

the complaint against JPMorgan and the facts concerning the claims secret from insurers.10 The

mediators did not sign the stipulation.11 Nor was it submitted to the Court for approval. The

ongoing negotiation of these stipulations, and the possibility that a claim may be brought on the

estate’s behalf against JPMorgan makes this is a live issue. Nondisclosure of the claims at issue

raises significant questions. It is possible, for example, that the Sidley/White & Case lawyers

could be fact witnesses to the claims that are being floated against JPMorgan: those lawyers have

not denied their pre-petition involvement in negotiating the JPMorgan loans. If an element of the

complaint against JPMorgan is Sidley’s role in representing JPMorgan, that is crucial

information for the Court to consider in ruling on White & Case’s (and these particular lawyers’)

disinterestedness.

III.       Century Has Not Waived Any Objection

           7.      BSA’s argument that Century waived its right to challenge White & Case’s

retention by objecting to a wholly different law firm are frivolous. BSA cites no case to support

its novel theory that a party may waive an objection to one law firm’s retention by not asserting

an objection to a completely different law firm’s retention, nor is it clear how Century could

waive an argument as to White & Case’s representation long before it knew that BSA would

seek to retain White & Case.

           8.      BSA moved to retain White & Case on October 22, 2020, and Century timely

objected.12 Because White & Case’s retention was never before the Court prior to the October

22, 2020 retention motion, it is not the case that there was any “significant” delay in Century


10
       D.I. 1550.
11
       Id.
12
       D.I. 1571; D.I. 1651.


                                                   4
                Case 20-10343-LSS        Doc 1689       Filed 11/17/20   Page 5 of 6




bringing this motion, tactical or otherwise.13 All issues concerning White & Case’s retention

(and any objections thereto) remain to be addressed, and the Court faces fresh the issue of White

& Case’s concurrent representation of Debtors and JPMorgan. Further, the estate claims against

White & Case’s client JPMorgan were not known to all parties and had not matured into a draft

complaint at the time of the prior retention hearing.

IV.      Century Has Standing to Bring This Challenge

         9.      Finally, BSA is wrong that Century lacks standing to bring this challenge to its

application to retain White & Case. First, Section 327(c) is inapplicable here because the basis

for Century’s objection is not simply that JPMorgan is a creditor represented in other matters by

White & Case—rather, Century’s objection stems from JPMorgan’s central role in this case as

BSA’s pre-petition and DIP lender whose liability to the estate is still an open question.14

Neither of the cases cited by Debtors for the proposition that Section 327(c) applies addresses

this situation; both cases merely reflect other situations in which Section 327(c) is inapplicable.

In re Git-N-Go, Inc., 321 B.R. 54, 61 (Bankr. N.D. Okla. 2004) (Section 327(c) inapplicable due

to creditor’s heightened interest in case due to status as co-debtor and majority shareholder);

In re Envirodyne Indus., Inc., 150 B.R. 1008, 1019 (Bankr. N.D. Ill. 1993) (Section 327(c)

inapplicable due to creditor’s extensive financial entanglements with debtor and involvement in

leveraged buy-out).

         10.     Even if Section 327(c) did apply, BSA’s sole standing argument—that Century is

not a creditor and thus, under Section 327(c), lacks standing to bring this objection15—is simply




13
      Debtors Br. ¶¶ 25–26.
14
      See Objection ¶ 23.
15
      Debtors’ Br. ¶¶ 21–23.


                                                  5
              Case 20-10343-LSS         Doc 1689      Filed 11/17/20     Page 6 of 6




wrong. Century is a creditor in these cases, having filed several proofs of claim.16 Thus, even if

the Court finds that Century’s challenge here is based solely on the fact that JPMorgan is a

creditor Century would still have standing given its status as a creditor.

                                         CONCLUSION

        Century respectfully requests that the Court deny Debtors’ application to retain White &

Case and grant such other relief as is just and proper.



Dated: November 17, 2020                                  Respectfully Submitted,


                                                          By: /s/ Stamatios Stamoulis
                                                          Stamatios Stamoulis (#4606)

                                                          STAMOULIS & WEINBLATT LLC
                                                          800 N. West Street
                                                          Third Floor
                                                          Wilmington, Delaware 19801
                                                          Telephone: 302 999 1540
                                                          Facsimile: 302 762 1688

                                                          Counsel for Century Indemnity
                                                          Company, as successor to CCI
                                                          Insurance Company, as successor to
                                                          Insurance Company of North America
                                                          and Indemnity Insurance Company of
                                                          North America, Westchester Fire
                                                          Insurance Company and Westchester
                                                          Surplus Lines Insurance Company




16
     E.g., Claim # 8781 (Boy Scouts of America); Claim # 982 (Delaware BSA, LLC).


                                                  6
